DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 5-27-2022 is acknowledged.
	Claims included in the prosecution are 1, 8-11 and 13-15.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in combination with Cook (US 2010/0143385). 
	Ganesan teaches particles of calcium salt of phytic acid. The ratios, the zeta potential fall within the ranges claimed. Although Ganesan does not teach phytates of other cations, in the introduction section Ganesan teaches that due to its six phosphate groups it has a strong chelating effect to bind multivalent ions, Zn, Fe, Mn, Ca,  Mg and Cu. Therefore, it would have been obvious to one of ordinary skill in the art to prepare microparticles of phytates of desired cations and of desired sizes with a reasonable expectation of success. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential. Ganesan does not teach the polylysine complex of phytic acid. However, in the absence of showing unexpected results, it would have been obvious to one of ordinary skill in the art that anionic phytic acid would form salts or complexes with cations and polycations like polylysine.
	Cook teaches vaccine preparations containing phytate and an antigen (Abstract and 0043-0045).
	The inclusion of an antigen in combination with a phytate would have been to one of ordinary skill in the  since such a preparation would serve as a vaccine as taught by Cook.
	Applicant’s arguments and affidavit have been fully considered, but are not found to be persuasive. Applicant argues that claims 1 and 10 have been amended to recite IP6 salts as comprising organic polycations and divalent alkaline earth metal ions of calcium and magnesium and Ganesan does not teach or suggest cations other than calcium in the preparation of hexacalcium phytate as a food additive or for dental care formulations. 
	These arguments are not persuasive. First of all, as pointed out before, . Instant claims are composition claims and motivation to prepare microparticles of phytates and the intended use of these microparticles need not be the same as applicant’s. Furthermore, it is evident from the statements in the Introduction section of Ganesan  “like other organic phosphates, phytates has a cariostatic effect that was ascribed to its ability to inhibit the dissolution of tooth enamel by strong adsorption of phytate to the calcium phosphate surface of enamel”, it would have been obvious to one of ordinary skill in the art that phytate salts can be used in dental care preparations.
	Applicant argues that Ganesan is a general disclosure of colloidal calcium phytates in relation to their use as food additives or dental care formulations and does not disclose the particle sizes and stoichiometric ratio currently claimed. 
	This argument is not found to be persuasive. As is well known in the art, phytic acid phytic acid has 6 anionic phosphate groups, it would have been obvious to one of ordinary skill in the art that these anionic groups would form salts or chelates with any metal. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential and desired activity. With regard to particle sizes, Ganesan on page1326 teaches even microparticles of phytic acid with calcium carbonate. It should be pointed out that although claim 1 recites the term, ‘microparticles, the lower limitation recited for the sizes is nanoparticle size (0.5 micrometer). Furthermore, it is within the skill of highly developed chemistry to prepare microparticles of desired sizes. Instant claims are composition claims and motivation to prepare microparticles of phytates need not be the same as applicant’s. Applicant does not provide any specific argument other than stating that Cook does not remedy the deficiencies of Ganesan. And that the reference is not relevant.
2.	Claims 1, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (Journal of Surgical Research, 2004) of record in combination with Cook (US 2010/0143385).
The teachings of Cook have been discussed above.
Higashi teaches particles of phytic acid salt. The sizes of the particles ranges from 50 to 1500 nm. The method of preparation involves mixing Tn-phytate with calcium salts in varying amounts. Although Higashi does not teach other metal phytates, since phytic acid has 6 anionic phosphate groups, it would have been obvious to one of ordinary skill in the art that these anionic groups would form salts or chelates with any metal. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential. Higashi does not teach the polylysine complex of phytic acid. However, in the absence of showing unexpected results, it would have been obvious to one of ordinary skill in the art that anionic phytic acid would form salts or complexes with cations and polycations like polylysine. The inclusion of an antigen in combination with a phytate would have been to one of ordinary skill in the  since such a preparation would serve as a vaccine as taught by Cook.

Applicant’s arguments and affidavit  have been fully considered, but are not found to be persuasive. Applicant once again argues that claims 1 and 10 have been amended to recite IP6 salts as comprising organic polycations and divalent alkaline earth metal ions of calcium and magnesium and Higashi does not teach or suggest cations other than calcium in the preparation of phytate. These arguments are similar to those presented for the rejection of claims over Ganesan and therefore, the same response is applicable.
As pointed out before, it is basic knowledge in chemistry that a metal salt is formed when an acid (which is anionic) is mixed with cationic metals. The “Materials and Methods section on page 2 and Table 2 of Higashi indicates the addition calcium solution and therefore, it would have been obvious to one of ordinary skill in the art that what is formed is calcium phytate. 
3.	1, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 162 376 of record in combination with Cook (US 2010/0143385).or in further combination with Ganesan, Higashi individually or in combination.
	EP discloses compositions containing calcium and magnesium salt of phytic acid. According to EP phytic acid interacts with cations such as K, Mg, Ca to form phytate to treat renallithiasis (Abstract, 0006, 0011, 0016, 0025, Examples and claims). Although EP teaches the use of phytate salts in isolated form (0006), it does not teach that the isolated form is in the form of microparticles. However, it would have been obvious to one of ordinary skill in the highly developed art of chemistry to prepare phytate in any desired particulate form in claimed sizes with a reasonable expectation of success. One of ordinary skill in the art would further be motivated to prepare phytate in particulate form since the references of Ganesan and Higashi teach the preparation of calcium phytates. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential. EP does not teach the polylysine complex of phytic acid. However, in the absence of showing unexpected results, it would have been obvious to one of ordinary skill in the art that anionic phytic acid would form salts or complexes with cations and polycations like polylysine.
	The teachings of Cook have been discussed above.
	The inclusion of an antigen in combination with a phytate would have been to one of ordinary skill in the  since such a preparation would serve as a vaccine as taught by Cook.
Applicant’s arguments and affidavit have been fully considered, but are not found to be persuasive. Applicant argues that as acknowledged by the examiner on page 4 of the action is not teaching microparticles and in the absence of additional relevant information in EP in this regard, such preparation would require undue experimentation.
	This argument is not persuasive. In col. 0006, EP teaches phytic salts in the isolated form and as pointed out before, although EP does not disclose that this isolated form is in microparticulate form, it is within the skill of the art to form microparticles of desired sizes as the references of Ganesan or Higashi also indicate.
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesan  or Higashi or EP 3 162 376 of record in combination with Cook (US 2010/0143385)  as set forth above or in combination with Tung et al (carries Res, 1985).
	The teachings of Ganesan, Higashi, EP and Cook have been discussed above. As pointed out above, Ganesan, Higashi and EP do not teach phytate with polycation, polylysine.
	Tung et al teach the adsorption of polylysine and phytic acid on tooth surfaces prevents caries (see the entire publication).
	It would have been obvious to one of ordinary skill in the art to phytic acid and polylysine with a reasonable expectation of success since Tung et al teaches that the combination of phytic acid in combination would prevent dental caries.
	
	The affidavit submitted by applicant on 4-21-2022 has been considered, but is not persuasive. The affidavit is mostly on the rejections made which have been addressed before and as discussed above.
	The reference of Deisebroth ( US 2017/0216191) which discloses oral care compositions teaches the use of arginine and arginine-bicarbonate-phytate complex (0002, 0027) is cited as interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612